UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2172


RAAJ AMEXEM MOOR RAFA EL, a/k/a Roger Allen Moore,

                Plaintiff - Appellant,

          v.

STATE OF MARYLAND INCORPORATED; MARTIN O'MALLEY, Governor;
NATHAN BRAVERMAN, District Court Judge; JOHN W. ANDERSON,
Sheriff; NANCY K. KOPP, Treasurer; STEPHANIE RAWLINGS-BLAKE,
Mayor; FRED BEELEFELD, III, Police Commissioner; BARACK H.
OBAMA, President; ERIC HOLDER, Attorney General,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:11-cv-02611-JKB)


Submitted:   February 16, 2012            Decided:   February 21, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raaj Amexem Moor Rafa El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Raaj Amexem Moor Rafa El appeals the district court’s

order   dismissing     his    complaint   for   frivolousness.     We   have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.                  Rafa

El v. Maryland, No. 1:11-cv-02611-JKB (D. Md. Sept. 28, 2011).

We   dispense   with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      2